Proceeding pursuant to CPLR article 78 to review a determination of Lori Currier Woods, a Judge of the Family Court, Orange County, dated October 12, 2010, which, after a hearing, denied the petitioner’s application to reinstate his pistol permit.
Adjudged that the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 7804. [b]; 506 [b]; Matter of Lawtone-Bowles v New York State Family Ct. Pistol Permit Unit, 81 AD3d 829 [2011]). Dillon, J.P., Balkin, Belen and Sgroi, JJ., concur.